DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4, 7-14, 17-18 and 21-23 are pending of which 1, 13 and 17 are in independent form.  Claims 1-4, 7-14, 17-18 and 21-23 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
Applicant’s claim amendments and arguments filed on 10/13/2020 as the apply to the 35 U.S.C. 103 rejections of the claims have been fully considered and are not persuasive.
 
Applicant’s Argument:
On pages 9-11 of the remarks, Applicant’s representative appears to take the position that none of the Benjamin, Palmer or Douglass references disclose the newly amended claim limitations recited in the independent claims, specifically, …in response to the connection between the first local server and the cloud server getting reestablished, causing the cloud server to automatically detect if a conflict will occur between the local data in the first local repository and the remote data.  With regard to the Palmer reference, Applicant’s representative appears to take the position that Palmer merely teaches a distributed database system that prevents write operations during a disconnected mode to avoid inconsistent database versions, and merging automatically detecting if a conflict will occur.
With regard to the Douglass reference, Applicant’s representative appears to take the position that Douglas merely teaches an offline application that allows users to create or update medical records when a network connection is lost and synchronizing records when a connection is recovered but Douglass does not teach automatically detecting if a conflict will occur.   
Lastly, Applicant’s representative appears to argue that none of the cited references disclose the new claim limitations recited in newly added claims 21-23.
Examiner’s Response:
Examiner is relying on the Palmer reference to teach the newly amended limitations recited in the independent claims, specifically, …in response to the connection between the first local server and the cloud server getting reestablished, causing the cloud server to automatically detect if a conflict will occur between the local data in the first local repository and the remote data.
Palmer at paragraph [0019] teaches in part the following:
Techniques are disclosed for disconnected operation in a distributed database system. In an embodiment, a distributed database system implements a disconnected mode of operation allowing isolated regions of database nodes to provisionally commit transactions, with the global requirements of those transactions later satisfied by a healing process after network connectivity is reestablished between the regions…As long as the partition lasts, each partition acts as a separate distributed database. When the partition is healed, each partition's provisionally-committed transaction logs are reconciled. Reconciliation is a process of determining which transactions would have actually failed had the partition not occurred and aborting those particular transactions, and then applying the changes of the surviving transactions to all the partitions. This lazy conflict detection can be achieved with abstract locks, and consistency is maintained by using compensating actions. Thus, the healing process enables the distributed database system to construct a consistent global state of the database that accounts for the transactions provisionally-committed in each isolated region during the disconnected (partitioned) mode…

Examiner is of the position that Palmer at paragraph [0019] teaches automatically detecting and resolving conflicts arising between a plurality of data stores in a distributed system operating in an offline mode when connectivity is reestablished.
Additionally and alternatively, Examiner disagrees with Applicant’s position that Douglass does not also teach the argued claim limitation, or only teaches it theoretically and points to Douglass at paragraph [0066] teaching detecting a collision when the same patient record is updated by two separate client devices operating in an offline mode, and upon a connection being reestablished and the two updates to the same record being sent to the server.

With regard to newly added claims 21-23 reciting, wherein, when the connection between the first local server and the cloud server is reestablished and the local data stored in the first local repository is synchronized to the cloud repository, the new data in the first local repository is added to the cloud repository as new remote data that does not cause conflict with any of the remote data in the cloud repository, Examiner is of the position that Douglass at paragraph [0033] teaches creating a new patient record locally in an offline mode, and Examiner is of the position, based on Douglass at paragraph [0066] when the network connection is reestablished, no conflict would be detected and the new record would be added to the server, thus in the exemplary embodiment of Douglass at paragraph [0033] the system would function consistent with the claim limitations recited above.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-14, 17-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin et al. U.S. Pub. No. 2009/0287504 (hereinafter “Benjamin”) in view of Palmer U.S. Pub. No. 2016/0350357 (hereinafter “Palmer”) in further view of Douglass U.S. Pub. No. 2016/0147944 (hereinafter “Douglass”).
Regarding independent claim 1, Benjamin discloses:
while a connection between the first local server and the cloud server is established, causing the first local server to: receive, from the cloud repository, remote data sent from any of the plurality of local servers to the cloud repository, and store the remote data in the first local repository as local data.
The method is based on receiving a request for a medical data record, such as an imaging study, at a client terminal that is connected to a first local medical imaging system, such as a picture archiving and communication system (PACS) network, identifying a destination of the requested medical data record at a storage device which is connected to a second local medical imaging system, and using the received destination for forwarding the request to the storage device via a computer network [i.e., receive from cloud repository… and storing] (See Benjamin at paragraph [0046]).

Reference is now made to FIG. 1, which is a schematic illustration of a platform 100 for managing medical data records which are stored and optionally created, edited and/or deleted, in multiple local medical imaging systems 104, according to some embodiments of the present invention. The platform 100 is a distributed database [i.e., cloud repository] that manages a database of medical data records in a plurality of storage devices.  (See Benjeman at paragraph [0051]).

Examiner includes below, Figure 1 of Benjamin below as an illustration of the distributed system in a cloud environment.


    PNG
    media_image1.png
    560
    600
    media_image1.png
    Greyscale


While Benjamin at paragraph [0093] discloses in part, “…concurrency control [i.e., locks and restricted editing]”, Benjamin does not disclose:
in response to the connection between the first local server and the cloud server getting disconnected, causing the first local server to: access the first local repository instead of the cloud repository; and restrict editing on the first local repository…
However, Palmer at paragraph [0021] teaches in part, “As previously discussed, distributed database systems prevent write operations having global requirements when operating in a disconnected mode to avoid inconsistent database versions between isolated regions of database nodes.”
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the concurrency control in a distributed system disclosed in Benjamin with the concurrency control of preventing and restricting write operations in a disconnected mode taught in Palmer to facilitate in distributed system data concurrency.


wherein the restricting editing on the first local repository includes restricting modifying of the existing local data stored in the first local repository, while adding new information as new data in the first local repository is allowed.
However, Douglass in the Abstract teaches in part, “Embodiments allow the user to access decrypted patient medical data records stored in the browser application cache, as well as create and access new patient medical data records when a network connection is offline.”  Further, Douglass at paragraph [0033] teaches in part, “For example, a user may be examining a new patient when a network connection is lost. The user may continue the examination and create a new patient medical data record for that patient, which will be stored as an offline-updated patient medical data record. Offline-updated patient medical data records are encrypted and stored in a local memory.”  Douglass at paragraph [0033] teaches an offline application may allow a user to create, access and modify patient records in an offline state, Examiner is of the position that the term “may” signifies that the Douglass disclosure both, may or may not, allow users to engage in those types of activities with respect to modifying or creating new patient records.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the concurrency control in a distributed system disclosed in Benjamin with allowance of the addition of new data to a local repository in a 

Benjamin does not disclose:
and in response to the connection between the first local server and the cloud server getting reestablished, causing the cloud server to automatically detect if a conflict will occur between the local data in the first local repository and the remote data. 
However, Palmer at paragraph [0019] teaches in part the following:
Techniques are disclosed for disconnected operation in a distributed database system. In an embodiment, a distributed database system implements a disconnected mode of operation allowing isolated regions of database nodes to provisionally commit transactions, with the global requirements of those transactions later satisfied by a healing process after network connectivity is reestablished between the regions…As long as the partition lasts, each partition acts as a separate distributed database. When the partition is healed, each partition's provisionally-committed transaction logs are reconciled. Reconciliation is a process of determining which transactions would have actually failed had the partition not occurred and aborting those particular transactions, and then applying the changes of the surviving transactions to all the partitions. This lazy conflict detection can be achieved with abstract locks, and consistency is maintained by using compensating actions. Thus, the healing process enables the distributed database system to construct a consistent global state of the database that accounts for the transactions provisionally-committed in each isolated region during the disconnected (partitioned) mode…

Examiner is of the position that Palmer at paragraph [0019] teaches automatically detecting and resolving conflicts arising between a plurality of data stores in a distributed system operating in an offline mode when connectivity is reestablished.

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Benjamin does not disclose:
in response to the connection between the first local server and the cloud server getting reestablished, causing the first local server to: re-access the cloud repository, and if any new data was added to the first local repository by the first local server while the connection was disconnected, send the added new data to the cloud repository. 
However, Douglass at paragraph [0033] teaches in part, “When a network connection becomes available, the offline-access records and/or offline-updated patient medical data records are uploaded to the EHR system; corresponding older patient medical data records are updated accordingly or new patient medical data records are established accordingly.”

Regarding dependent claim 3, all of the particulars of claims 1-2 have been addressed above.  Additionally, Benjamin discloses:wherein the first local repository is coupled to a local computer (Benjamin at paragraph [0056] discloses in part, “…each local medical imaging system 104 may include a number of client terminals 106 which are located in a remote location. For example, a PACS of a hospital may allow the hospital radiologists to access DICOM objects which are stored in a local DICOM server from a client terminal 106, such as a personal computer…”)

Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  Additionally, Benjamin discloses:
wherein if the local data is being edited by the first local server, the first local server sends a notification to the cloud server to inform the plurality of local servers that store the remote data that the local data is being updated at the first local server (Benjamin at paragraph [009] discloses in part, “In such an embodiment, the report is prepared at one of the client terminals 106 and forwarded to the respective integration device 107. The respective integration device 107 receives the report and sends it, optionally in a text format, to the integration device 107 at the medical imaging system 104 that hosts the related medical data record.”  Examiner is of the position that by pushing an optional text format of an updated record to other hosts who possess local copies of the record, the updating entity is sending a notification to the system that a record is being updated.  Additionally, Examiner would also point out that Benjamin at paragraph [0093] and [0094] disclosing concurrency control, and locks would also recite the limitation of notifying users a write transaction is being performed on a record.)

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Benjamin discloses:
wherein the remote data and the local data are DICOM-format images or a patient's medical reports that includes metadata (Benjamin at paragraph [0056] discloses in part, “For example, a PACS of a hospital may allow the hospital radiologists to access DICOM objects which are stored in a local DICOM server.”  Additionally, Benjamin at [0103] specifically discloses medical records including metadata.)

Regarding dependent claim 8, all of the particulars of claims 1 and 7 have been addressed above.  Additionally, Benjamin discloses:
wherein the metadata comprises a patient ID, a patient name, an attributed facility ID, a patient report information, and an image information (Examiner is of the position that paragraph 

Regarding dependent claim 9, all of the particulars of claims 1 and 7-8 have been addressed above.  Additionally, Benjamin discloses:
wherein the metadata is editable by a user through a graphical user interface (GUI) displayed by a computer coupled to the plurality of respective local servers (Benjamin at paragraph [0044] discloses editing medical records in multiple locations.  Additionally, Benjamin at paragraph [0078] discloses in part, “Optionally, the client terminal 106 includes a graphical user interface (GUI) that allows the clinician 110 to select a patient cluster and/or a certain medical data from the respective local grid 105.”)

Regarding dependent claim 10, all of the particulars of claim 1 have been addressed above.  Additionally, Benjamin discloses:
wherein the local repository is a repository disposed in a medical facility (Benjamin at paragraph [0056] discloses in part, “In such an embodiment, each local medical imaging system 104 may include a number of client terminals 106 which are located in a remote location. For example, a PACS of a hospital may allow the hospital radiologists to access DICOM objects which are stored in a local DICOM server from a client terminal 106, such as a personal computer, that is located in his office, his home, and/or in another hospital.”)

Regarding dependent claim 11, all of the particulars of claims 1 and 7 have been addressed above.  Additionally, Benjamin discloses:
wherein the DICOM-format images are taken using a modality in a medical facility connected to a computer coupled to the plurality of respective local servers.
Optionally, the integration device 107 is connected to radiology equipment 55 of the respective local medical imaging system 104. As used herein radiology equipment 55 means computerized tomography (CT), a positron emission tomography (PET)-CT, and/or magnetic resonance imager (MRI) modalities, and/or any other imaging systems which are designed to capture imaging studies, and optionally to feed them, for example using a film digitizer, directly to a storage unit. As used herein, an imaging study means a three dimensional (3D) imaging study, a four dimensional (4D) imaging study, a spatial image, a sequence of CT scan images, a sequence of MRI scan images, a sequence of PET-CT scan images, an imaging study with additional information layers, and a DICOM object.  (See Benjamin at paragraph [0062]).


Regarding dependent claim 12, all of the particulars of claim 1 have been addressed above.  Additionally, Benjamin discloses:
wherein the cloud repository on the cloud server is a repository for a cloud-based Picture Archiving and Communication System (PACS) (Benjamin at paragraph [0008] discloses in part, “Optionally, each the medical imaging system is a picture archiving and communication system (PACS).”)

Regarding independent claim 13, claim 13 is rejected under the same rationale as claim 1.

Regarding dependent claim 14, all of the particulars of claim 13 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 2. 

Regarding independent claim 17, claim 17 is rejected under the same rationale as claim 1.

Regarding dependent claim 18, all of the particulars of claim 17 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 2. 

Regarding dependent claim 21, all of the particulars of claim 1 have been addressed above.  Benjamin does not disclose:
 wherein, when the connection between the first local server and the cloud server is reestablished and the local data stored in the first local repository is synchronized to the cloud repository, the new data in the first local repository is added to the cloud repository as new remote data that does not cause conflict with any of the remote data in the cloud repository.
However, Examiner is of the position that Douglass at paragraph [0033] teaches creating a new patient record locally in an offline mode, and Examiner is of the position, based on Douglass at paragraph [0066] when the network connection is reestablished, no conflict would be detected and the new patient record would be added to the server, thus in the exemplary embodiment of Douglass at paragraph [0033] the system would function consistent with the claim limitations recited above.

Regarding dependent claim 22, all of the particulars of claim 13 have been addressed above.  Additionally, claim 22 is rejected under the same rationale as claim 21. 

Regarding dependent claim 23, all of the particulars of claim 17 have been addressed above.  Additionally, claim 23 is rejected under the same rationale as claim 21. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2006/0064327
Paragraph [0009] as it relates to synchronizing records and auditing and creating collision records.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154